Citation Nr: 1502893	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-10 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of traumatic brain injury, to include headaches and memory loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to July 2002, from March 2003 to May 2003, and from November 2004 to February 2006.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2012.  The transcript of that hearing is in the claim file.


FINDING OF FACT

The Veteran was evaluated following an improvised explosive device (IED) explosion in Iraq in December 2005; the service treatment record noted that he did not hit his head or black out during this event; the weight of the competent medical evidence of record is against a finding that the Veteran has residuals of traumatic brain injury in service, to include headaches and memory loss.  


CONCLUSION OF LAW

The criteria for service connection for residuals of traumatic brain injury, to include headaches and memory loss, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice was provided in a July 2011 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records and VA examination reports.  The Veteran was provided with the opportunity to testify before the Board.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

VA examinations with respect to the Veteran's claimed residuals of a traumatic brain injury were conducted in July 2011 and August 2011.  The Board finds that the VA examinations conducted in this case are more than adequate.  They consider the Veteran's statements and the current examination results, and provide rationales for the opinions offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has current residuals of a traumatic brain injury in service.  He reports experiencing memory loss and headaches which he attributes to the explosion of an IED in Iraq in December 2005.  At his hearing before the undersigned, the Veteran reported that he was standing in a Humvee, exposed from the chest up, when the blast knocked him around.  He did not have any direct head injury or loss of consciousness, and he was wearing a Kevlar helmet at the time.  He stated that he began to experience headaches and memory problems six months to one year after he returned from Iraq. 

The service treatment records note that the Veteran was riding in a vehicle in December 2005 that was involved in an IED blast.  The Veteran reported at the time that did not hit his head or black out after the blast, and that there was no damage to the vehicle or anyone in the vehicle.  On examination, his head was normal, and there were no deformities, contusions, abrasions, lacerations, tenderness, or swelling.  The assessment was blast exposure.

On a post-deployment health assessment completed in June 2006, the Veteran did not check "headaches" or "difficulty remembering" on the list of current health concerns.  

On a VA traumatic brain injury evaluation in August 2008, the Veteran reported that he was unsure of whether he was unconscious following the IED blast or not.  He reported occasional problems with memory, but not with concentration or focusing.  He complained of headaches two to three times per week.  Ibuprofen and Tylenol Sinus helped, and the Veteran reported that he felt at times that it was more like sinus congestion.  The examiner noted "probable mild traumatic brain injury, does not seem to be having any post concussive symptoms.  It's hard to tell if headaches are postconcussive, because they tend to respond to sinus medication."  

In March 2010 the Veteran reported that his memory had improved some.  He reported increased headaches since the previous Christmas.  A February 2011 primary care treatment record noted migraines.

On VA psychiatric examination in July 2011 the Veteran's recent, remote, and immediate memory was normal.  

In August 2011, the Veteran underwent a VA examination that included a neuropsychological evaluation.  The Veteran reported that in late 2005 he was affected by an IED explosion and may have suffered a traumatic brain injury, i.e., a concussion.  The Veteran did not remember hitting his head, losing consciousness, or experiencing any post-concussive symptoms (e.g., headaches, dizziness, nausea, visual changes, confusion).  The Veteran reported that he continued with his duties that day and thereafter, with no identified problems.  The Veteran reported that since his return from Iraq in 2006, his wife noticed he was more forgetful, impatient, and irritable.  The Veteran noted forgetting details from conversations and daily tasks, and misremembering his daughter's birthday.  He had no cognitive complaints on the job or when taking online college courses, but he felt the need to read through material several times to digest it.  The Veteran felt that he was capable of managing the household finances, although his wife had taken this over while he was deployed, and had continued to do it.  

Neuropsychological testing revealed cognitive performance that was largely within normal limits, with most tests of memory being intact.  The Veteran showed mildly reduced processing speed on several verbal tasks and mild memory retrieval difficulties on one verbal test.  He showed mild distractability and a tendency to "warm up" to tasks; typically, the examiner noted that this pattern is associated with test anxiety and/or a cautious test-taking approach, rather than true cognitive deficits.  Overall, most tests were within expected limits and there was no evidence for significant cognitive problems, neurologic dysfunction, or clinically significant emotional distress.  The examiner stated that:

With respect to [the Veteran]'s claimed TBI, the available evidence suggests that at most he experienced one possible mild concussion, which occurred on 12/6/05 (i.e., almost six years ago).  His reported cognitive symptoms are mild, emerged concurred with post-deployment adjustment difficulties and mental health symptoms, and apparently have little to no current effect on his job performance and [activities of daily living].  Research shows that any NEUROLOGIC post-traumatic symptoms of a mild TBI (i.e., concussion) should fully resolve within 3-12 months, and the injury should cause NO lasting NEUROLOGICALLY BASED cognitive sequelae, even with multiple concussions, unless the number of incidents is extreme (i.e., 15-20).  Therefore, although the patient complains of mild chronic cognitive problems, his performance on neuropsychological testing is generally intact and his perceived symptoms are NOT secondary to concussion.

Diagnosis:  Person with Feared Complaint for whom No Diagnosis was Given.

The VA examiner in August 2011 noted a diagnosis of near blast exposure with no residuals; chronic headaches.  The examiner stated that the Veteran's claimed TBI/headaches and memory problems were not caused by or a result of IED explosion noted in the service treatment records:

Vet had a blast exposure while deployed in late 2005.  He states his headaches did not start until later when he was [demobilized], which is not consistent with being related to TBI.  Headaches have been speculated at different times to be related to other things such as eye strain and sinuses, and could also be related to ongoing adjustment/career/financial issues...memory testing was within expected limits per Neuropsych report.

The opinions of the August 2011 VA examiners that the current complaints that the Veteran relates to head injury in service were not related to the documented inservice IED blast exposure in 2005 are uncontradicted in the record.  The examiners concluded that the Veteran does not have measurable memory problems, that his headaches have been attributed to other causes, and that his complaints beginning more than six months after the blast event would not be consistent with a traumatic brain injury.  The weight of the medical evidence does not link the Veteran's current complaints with service. 

The Veteran has asserted that he has chronic residuals, claimed as memory loss and headaches, of inservice IED blast exposure.  Under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau, 492 F.3d at 1372.  The Courts have in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno, 6 Vet. App. 469-70. 

The Board acknowledges that the Veteran engaged in combat and that he was awarded the Combat Action Ribbon.  The Board also acknowledges that the IED explosion occurred.  Nonetheless, the in-service findings following the IED explosion in December 2005 specifically note that the Veteran had no loss of consciousness.  Nor did the Veteran assert the occurrence of such.  Moreover, in June 2006, more than six months later, the Veteran did not endorse any memory or headache symptoms.  His current account notes an onset of symptoms six months to one year after the event in service.  Thus, his own contentions do not demonstrate any continuity of symptomatology that would connect the current complaints with the inservice event.  The medical evidence also does not establish that the Veteran has a traumatic brain injury or that he experiences any residuals therefrom, nor does it create a nexus between the in-service event his memory problems or headaches.  Finally, as to a causal relationship between service and any current problems with memory or headaches, the Veteran is not qualified to offer an opinion because the question of etiology of any such disability is not lay-observable and requires medical expertise.  

Accordingly, the preponderance of the evidence is against the claim for service connection for residuals of traumatic brain injury, to include headaches and memory loss.  There is no doubt to be resolved; and service connection is not warranted.



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for residuals of traumatic brain injury, to include headaches and memory loss, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


